United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.T., Appellant
and
DEPARTMENT OF THE ARMY, SIERRA
ARMY DEPOT, Herlong, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1501
Issued: January 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JURISDICTION
On July 14, 2016 appellant filed a timely appeal from a June 3, 2016 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed since
the last merit decision dated July 14, 2016, to the filing of this appeal, pursuant to the Federal
Employees; Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 29, 2014 appellant, then a 51-year-old senior business development
specialist, filed a traumatic injury claim (Form CA-1) claiming that he sustained left knee, low
back, neck, and head injuries on December 16, 2014 when his boot heel caught on a rubber stair
1

5 U.S.C. § 8101 et seq.

edging, causing him to fall down the stairs. Two coworkers confirmed that on December 16,
2014 they heard a loud thumping noise from the stairwell. They went to investigate, and found
appellant standing at the lower level stairwell entrance. Appellant stated that he had slipped and
almost fallen.
On December 21, 2014 Dr. R. Russ, a physician specializing in occupational health,
released appellant to full, unrestricted duty as of that day. Appellant also provided physical
therapy reports and notes from physician assistants.
In a June 9, 2015 letter, OWCP advised appellant of the additional evidence needed to
establish his claim, including a report from his attending physician diagnosing an injury related
to the December 16, 2014 incident, and explaining how slipping on stairs could cause the
diagnosed conditions. Appellant was afforded 30 days to submit such evidence.
In response, appellant submitted a June 25, 2015 statement, contending that he had
already fallen down eight steps and was getting up by the time the two witnesses arrived. He
asserted that the sound of his body hitting the landing was the loud thump described by the two
witnesses. Appellant noted that he had undergone spine surgeries in 2012 and 2013, but that the
December 16, 2014 incident caused a new injury to a different area of his spine. He contended
that enclosed reports from Dr. James J. Lynch, an attending Board-certified spinal neurosurgeon,
were sufficient to establish his claim.
In a November 24, 2014 report, Dr. Lynch noted having performed anterior discectomy
and fusions at C4-5, C5-6, and C6-7 on July 17, 2014. Appellant was also noted to be recovering
well.
In a March 13, 2015 report, Dr. Lynch noted that appellant underwent L4 to S1
decompression with L5-S1 fusion in May 2013 and had been doing well until a fall at work “a
month ago.” Since that time, appellant related lumbar pain with bilateral L5 radiculopathy.
X-rays showed a stable lumbar fusion with the L5-S1 cage in place. Dr. Lynch diagnosed
“[g]round level fall at work one month ago” with secondary acute low back pain and new
L5 radicular symptoms, status post L4 to S1 decompression and fixation, and an L4-5
spondylolisthesis with facet joint arthropathy.
By decision dated July 14, 2015, OWCP denied the claim, finding that appellant failed to
establish that the December 16, 2014 work incident occurred as alleged. It noted that the witness
statements asserting that he almost fell were inconsistent with his claim that he fell down eight
steps to a landing. OWCP also questioned why appellant waited until January 14, 2015 to
consult the office of his spine surgeon.
In a letter received on April 12, 2016, appellant requested reconsideration. He asserted
that on December 16, 2014 he “wrestled with the handrail as [he] came down the stairs,” but
could not regain his balance, causing him to “hit the wall at the bottom of the stairwell very
hard.” Appellant noted that he had undergone total knee arthroplasty on November 16, 2015 and
had not worked since that date. He also had lumbar surgery in February 2016. Appellant
submitted a September 24, 2015 statement, asserting that he fell from the stairs to the floor on
December 16, 2014.

2

Appellant provided additional medical evidence.2 He submitted reports from Dr. Lynch
and Dr. Jonathan Burns, an attending Board-certified physiatrist, dated from May 10, 2013 to
March 25, 2014, prior to the claimed December 16, 2014 incident. A March 3, 2015 lumbar
imaging study showed new mild central canal narrowing at L3-4 and worsening L4-5 facet
arthropathy. On October 5, 2015 Dr. James Murphy, an attending Board-certified orthopedic
surgeon, diagnosed left L4-5 radiculopathy. Dr. Richard C. Mullins, an attending Boardcertified orthopedic surgeon, held appellant off work from November 16, 2015 to
March 16, 2016. Appellant also provided April 22 and 23, 2016 emergency room reports
regarding lumbar pain.
By nonmerit decision dated June 3, 2016, OWCP denied reconsideration, finding that the
evidence submitted was irrelevant or cumulative. It further found that appellant’s statements
were repetitive of his prior descriptions of the claimed injury and that the medical evidence was
irrelevant as the incident was not established.
LEGAL PRECEDENT
To require the office to reopen a case for merit review under section 8128(a) of FECA,3
section 10.606(b)(3) of Title 20 of the Code of Federal Regulations provides that a claimant
must: (1) show OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 Section 10.608(b) provides that
when an application for review of the merits of a claim does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.5
In support of a request for reconsideration, a claimant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.6 He or she need only
submit relevant, pertinent evidence not previously considered by OWCP.7 When reviewing an
OWCP decision denying a merit review, the function of the Board is to determine whether
OWCP properly applied the standards set forth at section 10.606(b)(3) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.8

2

Appellant also submitted additional reports from a physician assistant.

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.608(b). See also D.E., 59 ECAB 438 (2008).

6

Helen E. Tschantz, 39 ECAB 1382 (1988).

7

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

8

Annette Louise, 54 ECAB 783 (2003).

3

ANALYSIS
Appellant claimed that he sustained left knee, low back, neck, and head injuries on
December 16, 2014 when he fell down stairs at work. OWCP denied the claim by decision dated
July 14, 2015, finding that appellant had not established the incident component of fact of injury
due to inconsistencies between his account of events and witness statements.
Appellant requested reconsideration on April 12, 2016. OWCP denied reconsideration
by decision dated June 3, 2016, finding that appellant’s statements and the new medical evidence
were either irrelevant or cumulative.
The Board finds that OWCP appropriately denied reconsideration. The critical issue in
the July 14, 2016 merit decision was whether appellant had established that the December 16,
2014 incident occurred as alleged. To be relevant, the evidence submitted on reconsideration
must address that issue. Medical evidence is irrelevant to establishing the incident component of
fact of injury in this claim. Therefore, it does not comprise a basis for reopening the case.9
Appellant also submitted his September 24, 2015 statement asserting that he fell to the
landing, and his statement received on April 12, 2016 contending that he hit the stairwell wall.
These divergent accounts of events are highly similar to his remarks in his December 29, 2014
claim form and June 25, 2015 statement previously of record. Evidence which is duplicative,
cumulative, or repetitive in nature is insufficient to warrant reopening a claim for merit review.10
Appellant’s additional statements are therefore insufficient to warrant consideration on the
merits.
A claimant may be entitled to a merit review by submitting new and relevant evidence or
argument. Appellant did not do so in this case. Therefore, pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
On appeal, appellant asserts that his Equal Employment Opportunity grievance alleging
discrimination for filing a FECA claim is pending in court. The Board notes that this contention
is irrelevant to the issue of whether OWCP properly denied appellant’s request for
reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).

9

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

10

Denis M. Dupor, 51 ECAB 482 (2000).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 3, 2016 is affirmed.
Issued: January 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

